DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 5, 10, 13, and 16 are objected to because of the following informalities:  
Claim 5: “the waveguides” in line 2 should be “the optical multimode waveguides” for further clarity;
Claim 10: “the optics” in lines 2 and 3 should be “the front optics” for further clarity;
Claim 13: “the splitter input” in line 9 should be “the single splitter input” for further clarity; and
Claim 16: “the modulator” in line 1 should be “the optical modulator” for further clarity and “the splitter input” in line 2 should be “the single splitter input” for further clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-8, 10, 14-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “the number” mentioned twice in line 1, twice in line 2, and once in line 3 with respect to different parts of the LiDAR device lack antecedent basis.
Regarding claim 4, “the light detectors” in lines 1-2, “the light emitting outputs” in line 2, and “the light receiving inputs” all lack antecedent basis. Claim 5 is rejected for its dependency on claim 4.
Regarding claim 7, “an output” in line 3 lacks antecedent basis because it has been previously mentioned in claim 6, on which claim 7 is dependent. Claim 8 is rejected for its dependency on claim 7.
Regarding claim 8, “the splitter input” in line 2 lacks antecedent basis, and a splitter has not been mentioned in any claim on which claim 8 is dependent.
Regarding claim 10, “the target” in lines 2-3 lacks antecedent basis.
Regarding claim 14, “the duplexer” in line 4 lacks antecedent basis and it is unclear to which duplexer the limitation is referring to. Claims 15-16 are rejected for their dependency on claim 14.
Regarding claim 15, “an output” in line 3 lacks antecedent basis because it has been previously mentioned in claim 14, on which claim 15 is dependent. Claim 16 is rejected for its dependency on claim 15.
Regarding claim 18, “light emitting input” mentioned in lines 8-9, 10-11, and 12 are inconsistent with the specification. The examiner believes this to be a mistype and is therefore interpreting it as a “light receiving input.” Claims 19-21 are rejected for their dependency on claim 18.
Regarding claim 21, “the difference” in line 1 lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlotterbeck et al. (USPGPub 20110141471 A1).
Regarding claim 18, Schlotterbeck teaches a method for optical remote sensing of a target, comprising: generating, by means of at least one first light source (201), at least one first laser pulse having a first wavelength (see figure 3, laser source 201); guiding said first laser pulse to a first port (upper left) of a duplexer (204) and further guiding said first laser pulse from said first port (upper left), simultaneously to a third port (lower right) and to a fourth port (upper right) of said duplexer (204) (see figure 3, light source 201 is coupled to upper left port (i.e. first port) and then emits out of port four with reflected light being guided to port three): simultaneously emitting said laser pulse to the target from: (i) at least one light emitting output (205) coupled to the third port (lower right) of the duplexer (204), and (ii) at least one light emitting input (205) coupled to the fourth port (upper right) of the duplexer (204) (see figure 3, optical head 205; and ¶56, Two optical "emission/reception" heads 205 illuminating respectively a first measurement zone and a second measurement zone); receiving light reflected by the target, at said light emitting output (205) and at said light emitting input (205) (see figure 3, optical head 205; and ¶56, Two optical "emission/reception" heads 205 illuminating respectively a first measurement zone and a second measurement zone); guiding said reflected light, from the light emitting output (205) and the light emitting input (205), to the third port (lower right) and the fourth port (upper right) of the duplexer (204), respectively (see figure 3, light source 201 is coupled to upper left port (i.e. first port) and then emits out of port four with reflected light being guided to port three); detecting at least a portion of said reflected light by means of at least one first light detector (207/230) coupled to the second port (lower left) of the duplexer (204) (see figure 3, light receivers 207/230 are coupled to the lower left port (i.e. second port)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-7, 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schlotterbeck et al. (USPGPub 20110141471 A1) in view of Issa et al. (USPGPub 20200209020 A1).
Regarding claim 1, Schlotterbeck teaches a LIDAR device comprising: at least one light emitting output (205) (see figure 3, optical head 205; and ¶56, Two optical "emission/reception" heads 205 illuminating respectively a first measurement zone and a second measurement zone); at least one light receiving input (see figure 3, optical head 205; and ¶56, Two optical "emission/reception" heads 205 illuminating respectively a first measurement zone and a second measurement zone); at least one light source (201) (see figure 3, laser source 201); at least one light detector (207/230) adapted to receive reflected laser radiation (see figure 3, detectors 207/230; and ¶64, The two beams emanating from the device 206 are directed towards the two diodes of a balanced detector 207); and at least one duplexer (204) having four ports including a first port (upper left), a second port (lower left), a third port (lower right) and a fourth port (upper right), the at least one duplexer (204) configured to guide laser radiation simultaneously from the first port (upper left) to both the third port (lower right) and the fourth port (upper right) (see figure 3, optical circulator 204 (i.e. duplexer) having four ports); wherein: the light source (201) is coupled to the first port (upper left) of the duplexer (204) (see figure 3, light source 201 is coupled to upper left port (i.e. first port)); the fourth port (upper right) of the duplexer (204) is coupled to the light emitting output (205) (see figure 3, light emitting output 205 is coupled to the upper right port (i.e. fourth port)); the third port (lower right) of the duplexer (205) is coupled to the light receiving input (205) (see figure 3, light receiving input 205 is coupled to the lower right port (i.e. third port)); and the second port (lower left) of the duplexer (205) is coupled to the light detector (207/230) (see figure 3, light receivers 207/230 are coupled to the lower left port (i.e. second port)). However, Schlotterbeck fails to explicitly teach wherein the light source is adapted to emit pulsed laser radiation.
However, Issa teaches wherein the light source (101) is adapted to emit pulsed laser radiation (¶154, the optical source 101 is a pulsed optical source). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlotterbeck to incorporate the teachings of Issa to include a pulsed optical source because pulses or coded modulation are examples of possible modulation schemes which can be used (Issa ¶154), and modulation would have been obvious to include in order to set arbitrary intensity and phase information such that the receiver module can perform processing on this modulation to extract additional features.
Regarding claim 2, Schlotterbeck teaches a LIDAR device according to claim 1, comprising: a duplexer (204) having four ports (see figure 3, optical circulator 204 (i.e. duplexer) having four ports) and; at least one splitter (202) having a single splitter input and a plurality of splitter outputs (see figure 3, splitter 202 having a plurality of outputs); wherein: the splitter (202) input is coupled to the light source (201) (see figure 3). However, Schlotterbeck fails to explicitly teach a plurality of duplexers; and wherein each of the splitter outputs is coupled to a respective first port of a respective duplexer.
However, Issa teaches a plurality of duplexers (206a/206b) (see figure 3, circulator 206a and 206b (i.e. duplexers)); and wherein each of the splitter (105) outputs is coupled to a respective first port of a respective duplexer (206a/206b) (see figure 3, splitter 105 connected to the output of light source 101 and connected to the input of the multiple duplexers 206a and 206b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlotterbeck to incorporate the teachings of Issa to further include a plurality of duplexers in order to include separate paths for each individual optical signal preventing potential crosstalk. 
Regarding claim 6, Schlotterbeck as modified by Issa teaches the LIDAR device according to claim 1, further comprising: an optical amplifier (Schlotterbeck 203) having an amplifier input and an amplifier output (Schlotterbeck, see figure 3, amplifier 203 having an input and an output); wherein: the amplifier input is coupled to an output of the light source (Schlotterbeck 201), and the amplifier output is coupled to the first port (Schlotterbeck, upper left) of the duplexer (Schlotterbeck 204) (Schlotterbeck, see figure 3, the amplifier 203 coupled to the output of light source 201 and coupled to the upper left port (i.e. first port)).
Regarding claim 7, Schlotterbeck teaches a light source (201) and an amplifier (203). However, Schlotterbeck fails to explicitly teach an optical modulator having a modulator input and a modulator output; wherein: the modulator input is coupled to an output of the light source, and the modulator output is coupled to the amplifier input.
However, Issa teaches an optical modulator (103) having a modulator input and a modulator output (see figure 3, modulator 103 having an input and an output); wherein: the modulator input is coupled to an output of the light source (101), and the modulator output is coupled to the amplifier input (213) (see figure 3, modulator 103 input coupled to the light source 101 and the output coupled to the amplifier 213).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlotterbeck to incorporate the teachings of Issa to further include a modulator in order to set arbitrary intensity and phase information such that the receiver module can perform processing on this modulation to extract additional features.
Regarding claim 9, Schlotterbeck teaches a light source (201) (see figure 3). However, Schlotterbeck fails to explicitly teach wherein the light source comprises a single mode laser. 
However, Issa teaches wherein the light source (101) comprises a single mode laser (¶158, Possible broadband optical sources may include: multimode lasers e.g. Fabry-Perot laser, single mode lasers e.g. DFB laser).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlotterbeck to incorporate the teachings of Issa to include a single mode laser because they have a higher power density and higher beam quality allowing for better and more efficient processing.
Regarding claim 12, Schlotterbeck as modified by Issa teaches the LIDAR device according to claim 1, wherein an optical axis of the light emitting output (Schlotterbeck 205) coincides with an optical axis of the light receiving input (Schlotterbeck 205) (Schlotterbeck, ¶56, Two optical "emission/reception" heads 205 illuminating respectively a first measurement zone and a second measurement zone).
Regarding claim 19,  Schlotterbeck teaches the method according to claim 18, further comprising: guiding said at least one first laser pulse to at least one splitter (202) having a single splitter input and a plurality of splitter outputs (see figure 3, splitter 202 having a plurality of outputs). However, Schlotterbeck fails to explicitly teach wherein each of the splitter outputs is coupled to the first port of the duplexer.
However, Issa teaches wherein each of the splitter (105) outputs is coupled to the first port of the duplexer (206a/206b) (see figure 3, splitter 105 outputs coupled to duplexers 206a and 206b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlotterbeck to incorporate the teachings of Issa to further include a plurality of duplexers in order to include separate paths for each individual optical signal preventing potential crosstalk.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schlotterbeck et al. (USPGPub 20110141471 A1) in view of Issa et al. (USPGPub 20200209020 A1) as applied to claim 2 above, and further in view of Swanson (USPGPub 20140376001 A1).
Regarding claim 3, Schlotterbeck as modified by Issa teaches the LIDAR device according to claim 2, wherein the number of duplexers (Issa 206a/206b), the number of light emitting outputs, and the number of light receiving inputs is equal to the number of outputs of the splitter (Issa 105) (Issa, see figure 3, circulator 206a and 206b (i.e. duplexers) having the same number of light emitting outputs, the  same number of light receiving inputs and the same number of outputs of the splitter (Note: the number is two)). However, the combination fails to explicitly teach two detectors.
However, Swanson teaches two detectors (see figure 39, see the two black boxes connected to the modulation output (i.e. the circulators) having the same number of light detectors (4x1 array of PDs)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schlotterbeck and Issa to incorporate the teachings of Swanson to provide the same amount of detectors in order to measure differences in the two light paths received without any crosstalk.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schlotterbeck et al. (USPGPub 20110141471 A1) in view of Issa et al. (USPGPub 20200209020 A1) as applied to claims 2 and 7 above, and further in view of Holton (USPGPub 20020075472 A1).
Regarding claim 4, Schlotterbeck as modified by Issa teaches a splitter (Schlotterbeck 202 | Issa 105), duplexers (Schlotterbeck 204 | Issa 206a/206b), light detectors (Schlotterbeck 207/230 | Issa 131), light emitting outputs (Schlotterbeck 205), and light receiving inputs (Schlotterbeck 205). However, the combination fails to explicitly teach wherein all of these components are connected by optical multimode waveguides. 
However, Holton teaches wherein all of these components are connected by optical multimode waveguides (212) (see figure 2B, waveguide/optical fiber 212 connecting all components; and ¶39, The first waveguide 212 comprises a channel waveguide or a single mode or multimode, large core, optical fiber, polarization preserving or non-polarization preserving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schlotterbeck and Issa to incorporate the teachings of Holton to include multimode waveguides connecting the components of the LiDAR device because multimode waveguides carry more than one transverse mode and are therefore suited for direct detection applications like LiDAR.
Regarding claim 8, Schlotterbeck as modified by Issa teaches a light source (Schlotterbeck 205 | Issa 101), an optical modulator (Issa 103), an optical amplifier (Schlotterbeck 203 | Issa 213), and a splitter (Schlotterbeck 202 | Issa 105). However, the combination fails to explicitly teach wherein all of these components are connected by single mode waveguides. 
However, Holton teaches wherein all of these components are connected by single mode waveguides (212) (see figure 2B, waveguide/optical fiber 212 connecting all components; and ¶39, The first waveguide 212 comprises a channel waveguide or a single mode or multimode, large core, optical fiber, polarization preserving or non-polarization preserving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schlotterbeck and Issa to incorporate the teachings of Holton to include connection via a single mode waveguide because they have faster speed than multimode and also take up less space, allowing for a small and efficient device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schlotterbeck et al. (USPGPub 20110141471 A1) in view of Issa et al. (USPGPub 20200209020 A1) and Holton (USPGPub 20020075472 A1) as applied to claim 4 above, and further in view of Sayyah et al. (USPGPub 20190018113 A1).
Regarding claim 5, Schlotterbeck as modified by Issa and Holton teaches a splitter (Schlotterbeck 202 | Issa 105), duplexers (Schlotterbeck 204 | Issa 206a/206b), light detectors (Schlotterbeck 207/230 | Issa 131), and waveguides (Holton 212). However, the combination fails to explicitly teach wherein these components are all integrated on a single chip.
However, Sayyah teaches wherein these components are all integrated on a single chip (see figures 3A-3B, SIP 302 and PCB 320 on which the entire LiDAR device is placed; and ¶18, the LIDAR system 100 are disposed on a semiconductor integrated chip residing on a printed circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schlotterbeck, Issa, and Holton to incorporate the teachings of Sayyah to dispose the entirety of the LiDAR device onto a single chip in order to decrease the size of the device, allowing for easy integration into other systems.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schlotterbeck et al. (USPGPub 20110141471 A1) in view of Issa et al. (USPGPub 20200209020 A1) as applied to claim 1 above, and further in view of Kato et al. (U.S. Patent No. 5587785 A).
Regarding claim 10, Schlotterbeck as modified by Issa teaches a light emitting output (Schlotterbeck 205) and a light receiving input (Schlotterbeck 205) (Schlotterbeck see figure 3, optical head 205; and ¶56, Two optical "emission/reception" heads 205 illuminating respectively a first measurement zone and a second measurement zone). However, the combination fails to explicitly teach a front optics, wherein the light emitting output and the light receiving input are arranged on a first side of the optics and the target is arranged on a second side of the optics.
However, Kato teaches a front optics (38), wherein the light emitting output (34/36) and the light receiving input (40) are arranged on a first side of the optics (38) and the target is arranged on a second side of the optics (38) (see figure 3, focusing lens 38 (i.e. front optics) with collimating lenses 34 and 36 (i.e. light emitting outputs) and light-receiving lens 40 on a first side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schlotterbeck and Issa to incorporate the teachings of Kato to further include a front optics to direct light towards the object in order to receive pertinent data regarding said object. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schlotterbeck et al. (USPGPub 20110141471 A1) in view of Issa et al. (USPGPub 20200209020 A1), Bridges (USPGPub 20110032509 A1), and Swanson (USPGPub 20140376001 A1).
Regarding claim 13, Schlotterbeck teaches a LIDAR device comprising: a duplexer (204) having four ports including a first port (upper left), a second port (lower left), a third port (lower right) and a fourth port (upper right), the duplexer (204) configured to guide laser radiation simultaneously from the first port (upper left) to both the third port (lower right) and the fourth port (upper right) (see figure 3, optical circulator 204 (i.e. duplexer) having four ports); at least one splitter (202) having a single splitter input and a plurality of splitter outputs (see figure 3, splitter 202 having a plurality of outputs); a light source (201) coupled to the splitter input (see figure 3, laser source 201 coupled to splitter 202); an output assembly comprising: a light emitting output (205) coupled to the third port (lower right) of the duplexer (204) (see figure 3, light emitting output 205 is coupled to the lower right port (i.e. third port)) and; a light receiving input (205) coupled to the fourth port (upper right) of the duplexer (204) (see figure 3, light receiving input 205 is coupled to the upper right port (i.e. fourth port)); and a plurality of light detectors (207/230) adapted to receive reflected laser radiation (see figure 3, detectors 207/230; and ¶64, The two beams emanating from the device 206 are directed towards the two diodes of a balanced detector 207). However, Schlotterbeck fails to explicitly teach a plurality of duplexers, each duplexer comprising at least one directional 3dB-coupler; wherein each of the splitter outputs is coupled to the first port of a corresponding one of the duplexers; a light source adapted to emit pulsed laser radiation; an output assembly comprising: a plurality of light emitting outputs, and a plurality of light receiving inputs; and each light detector coupled to the second port of a corresponding one of the duplexers.
However, Issa teaches a plurality of duplexers (see figure 3, circulator 206a and 206b (i.e. duplexers)); wherein each of the splitter (105) outputs is coupled to the first port of a corresponding one of the duplexers (206a/206b) (see figure 3, splitter 105 connected to the output of light source 101 and connected to the input of the multiple duplexers 206a and 206b); and a light source (101) adapted to emit pulsed laser radiation (¶154, the optical source 101 is a pulsed optical source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlotterbeck to incorporate the teachings of Issa to further include a plurality of duplexers in order to include separate paths for each individual optical signal preventing potential crosstalk; and to include a pulsed optical source because pulses or coded modulation are examples of possible modulation schemes which can be used (Issa ¶154), and modulation would have been obvious to include in order to set arbitrary intensity and phase information such that the receiver module can perform processing on this modulation to extract additional features. However, the combination fails to explicitly teach each duplexer comprising at least one directional 3dB-coupler; an output assembly comprising: a plurality of light emitting outputs, and a plurality of light receiving inputs; and each light detector coupled to the second port of a corresponding one of the duplexers.
However, Bridges teaches at least one directional 3dB-coupler (¶73, Fiber coupler 206 is preferably a 50/50 coupler, also known as a 3 dB coupler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schlotterbeck and Issa to incorporate the teachings of Bridges to include a 3-dB coupler because of their low losses when using differing wavelengths. However, the combination fails to explicitly teach an output assembly comprising: a plurality of light emitting outputs, and a plurality of light receiving inputs; and each light detector coupled to the second port of a corresponding one of the duplexers.
However, the second embodiment of Schlotterbeck teaches an output assembly comprising: a plurality of light emitting outputs (304), and a plurality of light receiving inputs (304) (see figure 4, a plurality of light emitting outputs 304 and a plurality of light receiving inputs 304).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schlotterbeck, Issa, and Bridges to incorporate the teachings of Schlotterbeck embodiment 2 to include multiple light emitting outputs and light receiving inputs in order to increase the field of view of the device, allowing the device to detect more objects in its surroundings. However, the combination fails to explicitly teach each light detector coupled to the second port of a corresponding one of the duplexers.
However, Swanson teaches each light detector coupled to the second port of a corresponding one of the duplexers (see figure 39, see the two black boxes connected to the modulation output (i.e. the circulators) having the same number of light detectors (4x1 array of PDs)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schlotterbeck, Issa, Bridges, and embodiment 2 of Schlotterbeck to incorporate the teachings of Swanson to provide the same amount of detectors in order to measure differences in the two light paths received without any crosstalk.
Regarding claim 14, the combination of Schlotterbeck, Issa, Bridges, and Swanson teaches the LIDAR device according to claim 13, further comprising: an optical amplifier (Schlotterbeck 203) having an amplifier input and an amplifier output (Schlotterbeck, see figure 3, amplifier 203 having an input and an output); wherein: the amplifier input is coupled to an output of the light source (Schlotterbeck 201), and the amplifier output is coupled to the first port (Schlotterbeck, upper left) of the duplexer (Schlotterbeck 204) (Schlotterbeck, see figure 3, the amplifier 203 coupled to the output of light source 201 and coupled to the upper left port (i.e. first port)).
Regarding claim 15, Schlotterbeck as modified by Bridges and Swanson teaches a light source (Schlotterbeck 201) and an amplifier (Schlotterbeck 203). However, the combination fails to explicitly teach an optical modulator having a modulator input and a modulator output; wherein: the modulator input is coupled to an output of the light source, and the modulator output is coupled to the amplifier input.
However, Issa teaches an optical modulator (103) having a modulator input and a modulator output (see figure 3, modulator 103 having an input and an output); wherein: the modulator input is coupled to an output of the light source (101), and the modulator output is coupled to the amplifier input (213) (see figure 3, modulator 103 input coupled to the light source 101 and the output coupled to the amplifier 213).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schlotterbeck, Bridges, and Swanson to incorporate the teachings of Issa to further include a modulator in order to set arbitrary intensity and phase information such that the receiver module can perform processing on this modulation to extract additional features.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schlotterbeck et al. (USPGPub 20110141471 A1) in view of Issa et al. (USPGPub 20200209020 A1), Bridges (USPGPub 20110032509 A1), and Swanson (USPGPub 20140376001 A1) as applied to claims 13 and 15 above, and further in view of Holton (USPGPub 20020075472 A1).
Regarding claim 16, Schlotterbeck as modified by Issa, Bridges, and Swanson teaches a light source (Schlotterbeck 205 | Issa 101), an optical modulator (Issa 103), an optical amplifier (Schlotterbeck 203 | Issa 213), and a splitter (Schlotterbeck 202 | Issa 105). However, the combination fails to explicitly teach wherein all of these components are connected by single mode waveguides. 
However, Holton teaches wherein all of these components are connected by single mode waveguides (212) (see figure 2B, waveguide/optical fiber 212 connecting all components; and ¶39, The first waveguide 212 comprises a channel waveguide or a single mode or multimode, large core, optical fiber, polarization preserving or non-polarization preserving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schlotterbeck, Issa, Bridges, and Swanson to incorporate the teachings of Holton to include connection via a single mode waveguide because they have faster speed than multimode and also take up less space, allowing for a small and efficient device.
Regarding claim 17, Schlotterbeck as modified by Issa, Bridges, and Swanson teaches a splitter (Schlotterbeck 202 | Issa 105), duplexers (Schlotterbeck 204 | Issa 206a/206b), light detectors (Schlotterbeck 207/230 | Issa 131), light emitting outputs (Schlotterbeck 205), and light receiving inputs (Schlotterbeck 205). However, the combination fails to explicitly teach wherein all of these components are connected by optical multimode waveguides. 
However, Holton teaches wherein all of these components are connected by optical multimode waveguides (212) (see figure 2B, waveguide/optical fiber 212 connecting all components; and ¶39, The first waveguide 212 comprises a channel waveguide or a single mode or multimode, large core, optical fiber, polarization preserving or non-polarization preserving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schlotterbeck, Issa, Bridges, and Swanson to incorporate the teachings of Holton to include multimode waveguides connecting the components of the LiDAR device because multimode waveguides carry more than one transverse mode and are therefore suited for direct detection applications like LiDAR.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record individually or combined fails to teach the LIDAR device according to claim 1 as claimed, comprising: a first light source adapted to emit pulsed laser radiation at a first wavelength; a second light source adapted to emit pulsed laser radiation at a second wavelength different from the first wavelength, and at different times; and more specifically in combination with a spectral filter positioned between the fourth port of the duplexer and the light emitting output, the spectral filter adapted to filter at least the second wavelength.

Claims 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the prior art of record individually or combined fails to teach the method according to claim 18 as claimed, further comprising: generating, by means of at least one second light source, at least one second laser pulse having a second wavelength different from the first wavelength; emitting the second laser pulse to the target, at a different time than a time at which the first laser pulse was emitted to the target; and more specifically in combination with blocking said second laser pulse by means of a bandpass filter inserted between the fourth port of the duplexer and said light emitting output.
Claim 21 is rejected for its dependency on claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878 



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878